                 Case 1:20-cv-06727-AJN Document 17 Filed 12/02/20 Page 1 of 3

JOSEPH & KIRSCHENBAUM LLP
Attorneys at Law
Charles Joseph                                                                                 32 Broadway, Suite 601
D. Maimon Kirschenbaum                                                                           New York, NY 10004
Denise Schulman                                                                                  Phone (212) 688-5640
Josef Nussbaum                                                                                      Fax (212) 688-2548
Lucas C. Buzzard                                                                                      www.jk-llp.com



       December 2, 2020

       VIA EMAIL

       Hon. Alison J. Nathan
       United States District Judge
       U. S. District Court for the Southern District of New York
       Thurgood Marshall U.S. Courthouse
       40 Foley Square
       New York, NY 10007


                              Re:    Goldman v. Sol Goldman Investments LLC, et al.
                                     Index No. 1:20 cv 6727

       Dear Judge Nathan:

               The parties submit this joint letter in advance of the Initial Conference scheduled in this
       matter for December 4, 2020 pursuant to the Court’s Order, filed September 4, 2020. (ECF No.
       6).

           A. Statement of the Nature of the Action & Principal Defenses

             Plaintiff
             Plaintiff Jeffrey M. Goldman (“Plaintiff” or “Plaintiff Goldman”) brings this action against
       Defendant Sol Goldman Investment LLC, Solil Management LLC, and Defendant Jane H.
       Goldman, alleging claims of discrimination in violation of the New York State Human Rights Law
       (“NYSHRL”), N.Y. Exec. Law §§ 290, et seq. and the New York City Human Rights Law
       (“NYCHRL”), N.Y. Admin. Code §§8-101 et seq.

               Plaintiff Goldman served as Defendants’ counsel for 20 years, representing Defendants’
       hundreds of commercial and residential real estate properties throughout New York City. In mid-
       March 2020, Defendants’ legal staff, including Plaintiff, began working from home because of the
       rampant spread of Covid-19. However, in June 2020, Defendants instructed their employees to
       return to the office. Plaintiff submitted a letter to Defendants from his physician explaining that
       Plaintiff’s age and numerous underlying conditions made returning to work in-person extremely
       dangerous for Plaintiff. Further, at the time, the housing court was still holding all proceedings
       remotely and physical appearances were just a hypothetical and future possibility. On June 24,
       2020, Defendant Jane Goldman called Plaintiff and insisted that he return to the office and resume
       physical appearances in court. When he refused to put his life in danger and asked to continue
          Case 1:20-cv-06727-AJN Document 17 Filed 12/02/20 Page 2 of 3




working from home, Defendant Jane Goldman terminated Plaintiff based on his (actual and/or
perceived) disability and in retaliation for his request for a reasonable accommodation.

        Defendants
        As a preliminary matter, Defendant Sol Goldman Investments LLC (“SGI”) contends that
it was not Plaintiff’s “employer” under the NYSHRL or the NYCHRL and, therefore, no claim
lies against SGI. This issue is the subject of the pending motion to dismiss filed on November 25,
2020 (and referenced in Section C below). Instead, Defendant Solil Management LLC (“Solil”)
was Plaintiff’s employer.

        Solil contends that it did not engage in unlawful disability discrimination or retaliation
under either the NYSHRL or the NYCHRL. In fact, neither Solil nor Defendant Jane Goldman
fired Plaintiff because he voluntarily abandoned his job. Furthermore, Defendant Jane Goldman
contends that there is no basis to impose individual liability upon her because her conduct complied
with all relevant laws.

   B. Explanation for Jurisdiction and Venue

        This Court has diversity jurisdiction over Plaintiff’s claims under 28 U.S.C. § 1332, as
Plaintiff is a resident of New Jersey and Defendants are residents of New York, and the value of
Plaintiff’s claims exceeds $75,000. Venue is proper in this District because Defendants conduct
business in this District, and the acts and/or omissions giving rise to the claims herein alleged took
place in this District.

   C. Brief Description of Any Outstanding Motion

        Defendants filed a Motion to Dismiss Plaintiff’s Complaint as it applies to Defendant Sol
Goodman Investments LLC on November 25, 2020. (ECF No. 14). Pursuant to Rule 15 of the
Federal Rules of Civil Procedure, Plaintiff intends to file an Amended Complaint that will moot
most of the issues raised in Defendants’ Motion to Dismiss. After filing the Amended Complaint,
Plaintiff anticipates discussing with Defendants’ counsel whether Defendants intend to answer the
Amended Complaint or move to dismiss again.

       The parties do not need the initial pretrial conference scheduled for December 4, 2020.
The parties will inform the court about how Defendants want to proceed within seven days.

   D. Brief Description of Discovery

       No discovery has been conducted.

   E. Computation of Damages

        Plaintiff’s damages will likely exceed $1,000,000 by the time of trial. Plaintiff was
terminated on June 24, 2020 after he requested the accommodation of working from home during
the Covid-19 pandemic because of his underlying health conditions. He was two days shy of his
20th anniversary working for Defendants. Now, in the midst of an international pandemic, and at

                                                  2
          Case 1:20-cv-06727-AJN Document 17 Filed 12/02/20 Page 3 of 3




the age of 69, Plaintiff will certainly struggle to find new comparable employment. Plaintiff
intended to continue working until at least the age of 75. Given the current environment, and
Plaintiff’s age, Plaintiff should be awarded a minimum of five years of compensation, or $950,000,
as front pay. Plaintiff is also entitled to back pay (currently, approximately 5 months of his annual
salary, or $79,200). Further, Plaintiff is entitled to emotional distress damages, attorneys’ fees and
punitive damages for his claims brought under the NYCHRL. Plaintiff’s emotional distress
damages could exceed $150,000. Under the ADA, Plaintiff is entitled to liquidated damages in the
amount of his back pay. Attorneys’ fees and punitive damages must be determined at trial.

         Damages                        Amount
         Back Pay: 5 Months             ($15,833.33 x 5) = $79,166.66
         Liquidated Damages: 5          $79,166.66
         Months
         Front Pay: 5 Years             $950,000
         Emotional Distress:            $150,000
         Attorneys’ Fees:               TBD
         Punitive Damages:              TBD

       Defendants contend that no unlawful conduct occurred and, therefore, no damages are
owed to Plaintiff.

   F. Status of Settlement Discussions

       Plaintiff’s counsel contacted Defendants on August 6, 2020 to discuss Plaintiff’s claims.
Defendants did not respond to Plaintiff’s inquiry. Plaintiff filed his complaint on August 21,
2020. The parties have not engaged in settlement discussions.


       We thank the Court for its consideration of this matter.


       Respectfully submitted,

       Joseph & Kirschenbaum LLP                              Ansell Grimm & Aaron, P.C

       /s/D. Maimon Kirschenbaum                              /s/Joshua S. Bauchner
       D. Maimon Kirschenbaum                                 Joshua S. Bauchner
       32 Broadway, Suite 601                                 365 Rifle Camp Road
       New York, NY 10004                                     Woodland, NJ 07424
       (212) 688-5640                                         (973) 247-9000
       Maimon@jk-llp.com                                      jb@ansellgrimm.com

       Attorneys for Plaintiff                                Attorneys for Defendants




                                                  3
